department of the treasury internal_revenue_service washington d c number release date date date uilc cc dom corp b2 internal_revenue_service national_office chief_counsel_advice case id plr-116967-98 to from district_director chief examination lewis k brickates assistant to the branch chief branch subject notification of withdrawal of ruling_request in plr-116967-98 date of conference of right date legend target acquiring district a district b date z x this letter is to notify your office that target and acquiring collectively referred to as the taxpayer requested a private_letter_ruling on date after considering all of the materials submitted the applicable authorities and upon meeting with the taxpayer at a conference of right the national_office informed the taxpayer that our position was adverse to their requested rulings upon being notified by the national_office of its adverse position the taxpayer withdrew its ruling_request the transaction which is described below was consummated on date z because the taxpayer’s reporting of the transaction may likely reflect the rulings it requested and that such position is contrary to that of the national_office we are forwarding these materials to you in accordance with b of revproc_99_1 1999_1_irb_6 the information contained in this memorandum is not necessarily intended to dictate any treatment of this issue rather we are forwarding a copy of the withdrawal letter and a discussion of the issues in the event that your office wishes to raise the issues presented in the plr request in connection with any future examination of the taxpayer’s federal tax returns in the transaction target merged with and into a subsidiary of acquiring in a transaction represented to qualify under sec_368 and sec_368 of the internal_revenue_code as a result of the merger target shareholders received x shares of acquiring for each share of target they owned generally acquiring’s ruling_request concerned whether the transaction constituted a reverse_acquisition under sec_1_1502-75 of the income_tax regulations specifically acquiring requested rulings as to whether employee restricted_stock restricted_stock and acquiring shares owned by its subsidiary members affiliate stock are taken into account for purposes of determining whether the transaction was a reverse_acquisition additionally acquiring requested a third ruling that if the restricted_stock and or the affiliate stock is taken into account the transaction will not constitute a reverse_acquisition consequently target’s group would terminate on date z and it would file its final federal tax_return with district a the acquiring group would remain in existence and it would continue to file its federal tax returns with district b on date our office contacted acquiring’s representative concerning the pending ruling_request and informed him that the national_office was tentatively adverse to issuing the requested rulings on date a conference of right was held with the taxpayer following that meeting the taxpayer requested a supplemental conference the national_office obliged the taxpayer’s request and a conference was held on date on date after considering all of the material submitted our office informed acquiring’s representative that the national_office was adverse to their requested rulings subsequently the taxpayer withdrew its ruling_request as stated above acquiring requested a ruling that the restricted_stock be taken into account for purposes of the reverse_acquisition_rules under sec_1_1502-75 based on an assistance received from cc ebeo it was concluded that as long as the restricted_stock granted to the employees has not vested the issuing company is treated as owning the stock the restricted_stock is therefore not treated as outstanding_stock but rather as treasury_stock which is authorized but not issued as a result the restricted_stock is not taken into account for purposes of sec_1_1502-75 the affiliate stock also should not be taken into account for purposes of sec_1 d although the affiliate stock is an asset to the subsidiary that owns the stock counting it for purposes of the reverse_acquisition_rules in this case results in double counting the double counting occurs because the value if any inherent in the affiliate stock is reflected in the fair_market_value of the publicly traded stock based on the stock ownership information submitted by the taxpayer and the conclusions reached with respect to the restricted_stock and the affiliate stock the transaction constituted a reverse_acquisition under sec_1_1502-75 thus the acquiring group terminated at the end of date z and it would file its final federal tax_return with district b the target group would not terminate and it would continue to file its federal tax returns with district a if you need further assistance regarding this matter please contact our office pincite- sincerely yours assistant chief_counsel corporate by _____________________ lewis k brickates assistant to the branch chief branch
